Citation Nr: 1104063	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-11 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an additional extension of the delimiting date 
under the Montgomery GI Bill.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1994 to July 1998.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a determination issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Ten years from the date of the Veteran's separation from 
active service was July 14, 2008; therefore, the Veteran's basic 
delimiting period for receiving Chapter 30 educational benefits 
expired on that date.

2.  His disability prevented him from working or going to school 
from January 14, 2007 to March 8, 2007.  

3.  The AOJ granted an extension of time to use the MGIB 
education benefits by 54 days.  

4  The Veteran's delimiting date was properly extended by the 54 
days he was prevented from attending school due to a physical 
disability.


CONCLUSION OF LAW

The Veteran's delimiting date for educational assistance benefits 
was properly adjusted, and the criteria for an additional 
extension of the delimiting date are not met.  38 U.S.C.A. §§ 
3011, 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  For educational assistance claims, the regulations 
delineating the specific notification and assistance requirements 
are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (201o).  In this 
case, however, the essential facts are not in dispute; the case 
rests on the interpretation and application of the relevant law.  
The Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that 
VCAA notice was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no possibility 
that any additional notice or development would aid the appellant 
in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any deficiency of notice or of the 
duty to assist constitutes merely harmless error.

Legal Criteria and Analysis 

In general, a veteran who is eligible under the Montgomery GI 
Bill (MGIB) is entitled to 36 months of educational assistance, 
which must be used within 10 years of the Veteran's last 
discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 
21.7050(a).  An extended period of eligibility may be granted 
when it is determined that the Veteran was prevented from 
initiating or completing the chosen program of education within 
the otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the Veteran's 
willful misconduct.  38 C.F.R. § 21.7051(a)(2).

In this case, the Veteran was discharged from active duty on July 
14, 1998, and his 10 year period of eligibility expired July 14, 
2008.  There is no evidence that demonstrates any active duty 
after July 14, 2008, nor has the Veteran made any such assertion.

In June 2008, the Veteran applied for an extension of his 
delimiting date.  38 C.F.R. §§ 21.1032(c)(1), 21.7051(a).  He 
related that he had began taking classes since the beginning of 
the year trying to use his benefits before the delimiting date 
but that he would not be able to do so.  He requested an 
extension and cited the reason as a gunshot wound that he 
received to his left hand last January.  The injury he stated 
pushed him back six months with school.  The Veteran submitted 
medical records diagnosing left hand complicated wound, GSW, 
digital nerve injury surgery 1/4/2007.  It was shown that his 
disability prevented him from working or going to school from 
January 14, 2007 to March 8, 2007.  

In a July 2008 rating decision, the appellant was granted an 
extension of his delimiting date from January 14, 2007 to March 
8, 2007.  He was given notice in July 2008 that he would be able 
to choose his beginning date.  He had the option to begin: (a) 
July 14, 2008, the date immediately after his delimiting date 
expired, or (b) the first day of the first scheduled term 
(excluding summer sessions) that occurs 90 days after the date of 
this letter, or (c) any date that falls between A and B.  He was 
informed that his new ending date would be 54 consecutive days 
after the date that he chose and that, once chosen, the date 
could not be changed.  

The Board finds that the evidence, including the July 2007 
statement by the Veteran's physician, establishes that the 
Veteran was unable to work or go to school from January 14, 2007 
to March 8, 2007, due to a physical disability.  Under these 
circumstances, the delimiting date must be extended by the period 
of his disability.  As such, we find that the AOJ properly 
granted the Veteran an extension and properly calculated the 
extension period of 54 days.  It has not been shown that an 
extension beyond the 54 days is warranted.  We acknowledge the 
appellant's contentions that he was unable to attend classes 
during his recovery time and that it would be appropriate to 
extend his benefits beyond the 54 days.  However, it is shown 
that his disability prevented him from attending school only from 
January 14, 2007 to March 8, 2007 and that he was granted the 
appropriate extension because of such.  He was also granted the 
option for his begin date to use the extension.  The record is 
devoid of a showing that additional time, beyond the 54 days 
calculated by the AOJ, is warranted.   

Accordingly, the claim is denied.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).




ORDER

An additional extension of the delimiting date for educational 
assistance benefits was properly adjusted and additional 
extension of the delimiting date is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


